Citation Nr: 1426253	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-42 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2010, the Veteran testified before a Veterans Law Judge at the RO in Los Angeles, California.  The Judge who presided at this hearing has since retired from the Board, and the Veteran was informed of his right to present testimony at another hearing before a Veterans Law Judge who could participate in any decision made on appeal pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707.  The Veteran did not elect to have another hearing.  In July 2011, this case was remanded for additional development.  In September 2012, the RO granted service connection for prostate hypertrophy, hypertension, and peripheral neuropathy of the bilateral upper extremities.  Accordingly, these matters are no longer before the Board.


FINDINGS OF FACT

1.  Left ear hearing loss disability was not manifested in service or for many years thereafter and is not shown to be otherwise related to the Veteran's service.

2.  The Veteran does not currently have a right ear hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  

2.  Right ear hearing loss disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.   §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in April and August 2007 letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in April and August 2007, which was prior to the October 2007 rating decision.   Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  The April and August 2007 letters also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  Service treatment records (STRs) and postservice medical records are associated with the file.  Additionally, the Veteran was afforded a VA audiological examination in December 2011.  As will be discussed more in depth below, the Board finds that this examination is adequate for rating purposes, as it reflects familiarity with the record, and includes an adequate explanation of rationale with citation to the factual record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

At the Travel Board hearing in January 2010, the Veterans Law Judge identified the issues on appeal and discussed the Veteran's contentions.  The undersigned also sought to identify any pertinent evidence not currently associated with the record that might substantiate his claims.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claims based on the current record.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including organic diseases of the nervous system - to include sensorineural hearing loss (SNHL)) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including SNHL, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service personnel records reflect that his military occupational specialty was a rifleman and that he served in combat in Vietnam.

The Veteran's STRs are silent for complaints, treatment, or diagnosis of hearing loss.

VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

On May 1964 service entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (20)
5 (15)
0 (5)
LEFT
0 (15)
5 (15)
0 (10)
5 (15)
0 (5)

On August 1968 service separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-5
-5
LEFT
5
-5
-5
-5
5

Postservice VA treatment records dated from 2007 note that right hear hearing was within normal limits to 4000 Hertz and that the Veteran had mild to moderate hearing loss from 6000-8000 Hertz.  Left ear hearing was within normal limits to 6000 Hertz and there was a mild hearing loss at 8000 Hertz.

On the authorized VA audiological evaluation in December 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
25
LEFT
15
10
15
10
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  The examiner noted diagnoses of SNHL in the higher frequency ranges (6000 Hertz or higher) for both ears.  Following an examination and review of the claims files, the examiner opined that the Veteran's hearing loss was not caused by or a result of military service.  The examiner noted that there were no significant changes in the Veteran's hearing from entrance to separation and significantly, that the Veteran had normal hearing bilaterally on his discharge examination.  Additionally, the examiner cited an Institute of Medicine study indicating that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.

Left Ear

It is not in dispute that the Veteran currently has a left ear hearing loss disability for VA purposes, as such is shown on December 2011 VA audiological evaluation.  Additionally, the Veteran served in combat and thus is presumed to be exposed to acoustic trauma.  The remaining question is whether the Veteran's current left ear hearing loss disability is related to acoustic trauma in service.

The preponderance of the evidence is against a finding of onset of left ear hearing loss in service or in the first postservice year.  In this regard, STRs are silent for complaints, treatment, or diagnosis of hearing loss and there is no postservice evidence of a hearing loss disability for VA purposes until 2011, over 40 years following the Veteran's discharge from service.  Notably, the December 2011 VA examiner interpreted an in-service separation audiological evaluation and concluded that such showed essentially normal hearing and that there was not a significant shift in thresholds during service.  In light of the above, there is no contemporaneous evidence in service of left ear hearing loss disability, and no medical documentation of the presence of left ear hearing loss within the one year of the Veteran's discharge which would allow for a grant of service connection on a presumptive basis.

What remains for consideration is whether the Veteran's current left ear hearing loss may otherwise be related to service.  In this regard, the only opinion of record is that of the December 2011 VA examiner, who opined that hearing impairment was not due to acoustic trauma in service.  This examiner cited to the factual record, including that the Veteran's separation examination did not show a hearing loss disability, and included a rationale for his opinion, citing a report from the Institute of Medicine.  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is highly probative evidence in this matter.  

The examiner had the benefit of reviewing the Veteran's claims files and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, there are no other competent medical opinions of record contradicting the negative opinion discussed above.  No competent medical evidence suggests any basis for causally relating the Veteran's left ear hearing loss to his military service.  

The Board acknowledges the Veteran's statements that he experienced noise exposure while on active duty and that such resulted in hearing loss.  To the extent that he may be suggesting that his hearing loss began in service, the Board notes that such allegation conflicts with his service separation examination and postservice treatment records, showing no complaints or diagnosis of hearing loss until 2007, many years following discharge from service.  Consequently, his accounts of having hearing loss since service are not deemed credible.  To the extent that he may be seeking to relate his current left ear hearing loss to noise trauma in service by his own opinion, in the absence of credible evidence of onset in service and continuity since, determining a nexus between hearing loss and service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Consequently, his lay opinion merits no probative value.

In addition, the Board notes that the combat presumptions cannot substitute for competent evidence linking a current disorder to service.  While 38 U.S.C.A.          § 1154(b) relaxes the evidentiary burden for a combat Veteran, it is important to note to what section 1154(b) pertains.  "Section 1154(b) deals with the question whether a particular disease or injury was incurred or aggravated in service - that is, what happened then - not the questions of either current disability or nexus to service, as to both of which competent medical evidence is generally required."  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Accordingly, after a thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this matter.  38 U.S.C.A. § 5107(b).  The preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.

Right Ear

After a review of the evidence, the Board is unable to find that service connection for right ear hearing loss is warranted because there is no demonstrated right ear hearing loss disability as such is defined by 38 C.F.R. § 3.385.  The Board notes that although there may be some loss of hearing acuity in the Veteran's right ear (specifically in the higher frequencies), for purposes of having a hearing loss disability for VA compensation purposes the audiological test results must be shown to satisfy 38 C.F.R. § 3.385.  The record as it stands simply does not show current right ear hearing loss disability at any time during the period on appeal as defined in 38 C.F.R § 3.385.  

The Board acknowledges the Veteran's lay statements that he has a right ear hearing loss disability for VA purposes, however, diagnosing a hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Additionally, as noted above, the Board acknowledges the Veteran's combat service; however the combat presumptions (under 38 U.S.C.A. § 1154(b)) cannot substitute for competent evidence of a current disability.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

The threshold requirement that must be met in order to establish a claim for service connection is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the evidence of record shows that the Veteran has never been diagnosed with right ear hearing loss for VA purposes, the Board finds that the Veteran does not have a current disability for which service connection can be granted.  Should the Veteran's right ear hearing acuity decrease in the future so that audiological examination shows that the provisions of 38 C.F.R. § 3.385 are met, then he may reopen his claim and the question of a nexus or link to service will be considered.  However, without evidence of current right ear hearing loss disability as defined by regulation, the appeal must be denied at this time.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


